Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  in line 4, the word “pieces” should be “piece”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the blocking pieces" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 will be examined as best understood by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11, 12, 14-16 and 18-21 is/are rejected under 35 U.S.C. 102(a) (1)/ (a) (2) as being anticipated by Nishikawa (US5493163).
Regarding claim 11, Nishikawa teaches a backlash detecting system, comprising:
a gear structure (12);
a motor module (4-9,11), comprising a transmission gear (11), wherein the transmission gear meshes with the gear structure (12) to drive the gear structure to rotate (col. 4, lines 28-35);

a positioning module (15,16,17), disposed next to the positioning piece (10) and configured for measuring rotation or movement of the positioning piece to generate a positioning signal (col. 4,lines 28-41); and
a controller (1), electrically connected to the motor module and the positioning module, the controller controlling the motor module to drive the transmission gear, receiving the positioning signal, and calculating a backlash between the transmission gear and the gear structure (col. 3,lines 35-40 and figure 1).
Regarding claim 12, the backlash detecting system of claim 11, wherein the controller compares a level of the positioning signal with a reference threshold(via MON and counter 17) so as to determine whether the positioning signal is in a first state or in a second state (col. 4,lines30-55), and
the controller controls the transmission gear (11) of the motor module (4-9 and11) to enable a rotation direction of the gear structure (12) to change from a first direction (forward) to a second direction (reverse/ opposite), and the controller (1) begins counting (via 17 )when the gear structure (12) rotates in the first direction (col. 6, lines 30-35 and col. 8, lines 35-60) and the controller receives the positioning signal and determines that a state of the positioning signal is changed (pulse plate rotating, pulse plate stopped)-col. 7,lines 44-50.
Regarding claim 14, the backlash detecting system of claim 12, wherein the controller stops counting (via 17) and generates the backlash corresponding to the second direction according to a current counting result when the controller determines that the state of the positioning signal is changed again  (col. 3,lines 35-50).
Regarding claim 15, the backlash detecting system of claim 14, wherein the controller (1) controls the motor module (4-9 and 11) to enable the rotation direction of the gear structure (12)to change from the second direction to the first direction and re-starts counting (rotating in the forward direction) -see figures 1, 3 and 4 and col 4, lines 30-67) .
Regarding claim 16, the backlash detecting system of claim 15, wherein the controller stops counting and generates the backlash corresponding to the first direction according to a current counting result when the controller determines that the state of the positioning signal is changed after the rotation direction of the gear structure (12) is changed to the first direction (see figures 1, 3 and 4 and col. 4, lines 30-67).
Regarding claim 18, the backlash detecting system of claim 11, wherein one of the gear structure (12) and the transmission gear (11) has a plurality of first teeth, the other one of the gear structure and the transmission gear has a plurality of second teeth, the backlash refers to a clearance in which one of the teeth of the first teeth meshes between two adjacent second teeth of the second teeth (col. 3, lines 35-50).
Regarding claim 19, the backlash detecting system of claim 11, wherein the positioning module comprises a photo interrupter (15, 10).
Regarding claim 20, Nishikawa teaches a backlash detecting method, configured for a backlash detecting system, wherein the backlash detecting system comprises a gear structure (12), a transmission gear (11) meshing with the gear structure, a positioning piece (10) disposed correspondingly to the gear structure and having a plurality of blocking (non- aperture /non transparent) regions pieces (see figure 1), and a positioning module (15, 16, 17) disposed next to the positioning pieces, and the backlash detecting method comprises:

measuring rotation or movement of the positioning piece by the positioning module (15, 16, and 17) so as to generate a positioning signal;
comparing a level of the positioning signal with a reference threshold (via MON and counter) so as to determine whether the positioning signal is in a first state or in a second state (col. 4, lines 30-55);
controlling the transmission gear to enable the rotation direction of the gear structure to change from the first direction to the second direction and beginning counting when the state of the positioning signal is determined to be changed (col. 6, lines 30-35; col. 8, lines 35-60; and col. 9, 40-47 and 62-67); and
stopping counting (via 17) and generating the backlash corresponding to the second direction according to a current counting result when the state of the positioning signal is changed again (col. 3, lines 35-50).
Regarding claim 21, the backlash detecting method of claim 20, wherein the step of stopping counting and generating the backlash corresponding to the second direction according to the current counting result when the state of the positioning signal is changed again further comprises:
enabling the rotation direction of the gear structure to change from the second direction to the first direction and re-starting counting – (rotating in the forward direction -see figures 1, 3 and 4 and col 4, lines 30-67); and
stopping counting and generating the backlash corresponding to the first direction according to a current counting result when the state of the positioning signal is determined to be changed after the rotation direction of the gear structure (12) is changed to the first direction (see figures 1, 3 and 4 and col. 4, lines 30-67).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-6, 8, 10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa (US5493163).
Regarding claim 1, Nishikawa teaches a projection apparatus, comprising: a projection lens module (lens barrel), comprising:
 a lens barrel (13);
a positioning piece (10);
a gear structure (12); and
an optical lens set (14), wherein the gear structure (12) and the positioning piece (10) are disposed about opposite sides outside the lens barrel respectively and rotate around an optical axis of the lens barrel, the optical axis acts as a rotating axis, and the optical lens set (14) is disposed in the lens barrel, wherein the optical lens set correspondingly moves along the optical axis of the lens barrel (13), and the positioning piece (10) rotates relative to the gear structure (12) when the gear structure rotates;
a motor module (4-9 and 11), comprising a transmission gear(11), wherein the transmission gear meshes with the gear structure (12) to drive the gear structure to rotate (col. 4,lines 28-35 and figure 1);
 a positioning module (15,16, 17) disposed next to the positioning piece(10) and configured for measuring rotation of the positioning piece to generate a positioning signal (col. 4,lines 28-30); and
a controller (1), electrically connected to the motor module and the positioning module, the controller controlling the motor module to drive the transmission gear (11), receiving the positioning signal, and calculating a backlash between the transmission gear (11) and the gear structure (12; col. 3,lines 35-40 and figure 1).
Nishikawa fails to specifically disclose the he gear structure (12) and the positioning piece (10) are disposed about opposite sides outside the lens barrel respectively and rotate around an optical axis of the lens barrel.  However it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention that placing the gear structure and positioning pieces on opposite side of the barrel would be a rearrangement of elements but they would still perform the same function of rotating the lens barrel and determine the speed/direction of the rotation.  Additionally, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) 
Additionally, Nishikawa teaches a lens module with the backlash detection system. Although, Nishikawa fails to specifically disclose the lens module is a projection lens module; this limitation is an intended use. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	
Regarding claim 2, the projection apparatus of claim 1, wherein the controller compares a level of the positioning signal with a reference threshold(via MON and counter 17) so as to determine whether the positioning signal is in a first state or in a second state (col. 4,lines30-55), and
the controller controls the transmission gear (11) of the motor module (4-9 and11) to enable a rotation direction of the gear structure (12) to change from a first direction (forward) to a second direction (reverse/ opposite), and the controller (1) begins counting (via 17 )when the gear structure (12) rotates in the first direction 
Regarding claim 4, the projection apparatus of claim 2, wherein the controller stops counting (via 17) and generates the backlash corresponding to the second direction according to a current counting result when the controller determines that the state of the positioning signal is changed again  (col. 3,lines 35-50).
Regarding claim 5, the projection apparatus of claim 4, wherein the controller (1) controls the motor module (4-9 and 11) to enable the rotation direction of the gear structure (12)to change from the second direction to the first direction and re-starts counting (rotating in the forward direction) -see figures 1, 3 and 4 and col 4, lines 30-67) .
Regarding claim 6, the projection apparatus of claim 5, wherein the controller stops counting and generates the backlash corresponding to the first direction according to a current counting result when the controller determines that the state of the positioning signal is changed after the rotation direction of the gear structure (12) is changed to the first direction (see figures 1, 3 and 4 and col. 4, lines 30-67).
Regarding claim 8, the projection apparatus of claim 1, wherein one of the gear structure (12) and the transmission gear (11) has a plurality of first teeth, the other one of the gear structure and the transmission gear has a plurality of second teeth, the backlash refers to a clearance in which one of the teeth of the first teeth meshes between two adjacent second teeth of the second teeth (col. 3, lines 35-50).
Regarding claim 10, the projection apparatus of claim 1, wherein the positioning module comprises a photo interrupter (15, 10).

Allowable Subject Matter
Claims 3, 7, 13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330.  The examiner can normally be reached on Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH